Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Par. [0079] recites “This example embodiment implement”. It is believed this should read “This example embodiment implements”.
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “The method …”. It is believed this would be better written as “A 
Additionally, claim 17 capitalizes the first word in each sub-clause of the claim. Because claims are written as a single sentence this is grammatically incorrect.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a first quant controller”, “a second quanta controller” in claim 11. These terms will be understood in the context of, e.g., applicant’s par. [0025] which discloses the quanta controllers comprise a processor coupled to a memory storing instructions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 17 recites defining participants of a system and their properties and quantizing some of the dimensions or aspects of the system and thus describes a method of organizing human activity (e.g. a person laying out a system of participants and indicating the data upon which they work). 
This judicial exception is not integrated into a practical application because the additional element of “providing automatic system management” is only recited at a high level of generality and amounts to no more than use of a “controller” to provide a generic control operation, and thus amounts to no more than mere instruction to apply the exception using generic control equipment. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed above.
Claim 18 recites the additional element of a communication network. This does not integrate the abstract idea into a practical application, or amount to significantly more than the judicial exception because it is only recited at a high level of generality and amounts to thus amounts to no more than mere instruction to apply the exception using generic computing equipment. 
Claim 19 recites only that the system includes the quanta and participants and thus does not change the analysis of parent claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,260,826 to Chen et al. (Chen).

Claim 1: Chen discloses a quanta based system comprising: 
a first quanta controller performing a quanta based process based on at least one quantum created from the quantization of at least one dimension (e.g. Fig. 1B, Map Node 230); 
a second quanta controller performing a quanta based process based on at least one quantum created from the quantization of at least one dimension (e.g. Fig. 1B, Reduce Node 240); and 
a communications connection that enables the first and second quanta controllers to communicate (col. 6, lines 29-30 “tuple may then be set for processing to reduce node 240”).

Claim 2: Chen discloses the system of claim 1 wherein the quanta controlled by the first quanta controller is the same quanta controlled by the second quanta controller (col. 6, lines 40-41 “each node 311-314 receives a portion (or chunk) of the input 320” and thus are each processing at least a piece of the same quanta).

Claim 3: The system of claim 1 wherein the quanta controlled by the first quanta controller is different from the quanta controlled by the second quanta controller (col. 6, lines 29-30 “The reduced number of tuples may then be sent for processing to reduce node 240”, note the quanta has been modified and thus constitutes a different quanta to be processed differently by the second controller).

Claim 4: Chen discloses the system of claim 1 wherein the first quanta controller comprises a first processor and first memory, and the second quanta controller comprises a second processor and second memory (col. 5, lines 24-28 “multiple autonomous processing nodes (comprising one or more computer processors)”, those of ordinary skill in the art would have understood these processors to include memory, see e.g. col. 5, lines 32-36 “resources such as memory”).

Claim 6: Chen discloses the system of claim 1 wherein the quantum is represented by a location of a segment in N-dimensional space (col. 6, lines 23-30 “quantization tuples … aggregated tuples” note that the tuple defines a location within N-dimensional space).

Claim 7: Chen discloses the system of claim 1 wherein the quantum is represented by the location of a segment on a graph (col. 6, lines 23-30 “quantization tuples … aggregated tuples” note that eh tuple defies a location within a graph).

Claims 8: Chen discloses the system of claim 1 wherein the quantum includes a time parameter (e.g. col. 3, lines 51-57 “start and end times”).

Claim 9: Chen discloses the system of claim 1 wherein the quantum includes a time sequence of N-dimensional representations (see e.g. col. 3, lines 37-50, in particular the table).

Claim 10: Chen discloses the system of claim 1 wherein the quanta of the first and second quanta controllers comprises properties including some or all of: 
current status and/or state, 
identification, type, 
type of operations allowed, 
type of operations being performed, 
expiration dates, 
history of activities and/or capabilities (col. 3, lines 47-50 “records showing start times and end times for an activity”), 
performance, 
authority, 
real time data, and 


Claim 11: Chen discloses the system of claim 1 wherein the quanta of the first and second quanta controllers has different rights and duties over properties of other Quanta of other quanta controllers (col. 6, lines 1-20 “map node 230 … reduce node 240”).

Claim 12: Chen discloses the system of claim 1 wherein the first and second quanta controllers provide automatic system management by controlling/managing part or all of the system operation through predefined properties embedded therein (col. 6, lines 17-20 “a map function to perform mapping … a reduce function to perform data reducing”), and are capable of autonomously interacting directly with one another without the need of an intermediary or approver (e.g. col. 6, lines 29-30 “the reduced number of tuples may then be sent for processing to reduce node 240”, note this does not require and intermediary or approver).

Claim 13: Chen discloses the system of claim 1 wherein the first and second quanta controllers autonomously, cooperatively interact based on predefined respective rights to together control the system (col. 5, lines 24-28 “multiple autonomous processing nodes (comprising one or more computer processors)”).

Claim 14: Chen discloses the system of claim 1 wherein the first and second quanta controllers are implemented as a central controller or as a plurality of decentralized controllers (col. 5, lines 23-24 “a distributed … processing system”).

Claim 17: Chen discloses the method to manage a system comprising: 
Defining the participants of the system and their properties (see e.g. Fig. 7, col. 12, lines 11-28, col. 10, lines 41-58); 
The quantization of all or some of the dimensions or aspects that are part of a given system, creating one or several types of Quanta and their properties (e.g. col. 12, lines 29-34 “SPC nodes 610, 620, 630, 640, configured as “map” nodes”); 
wherein 
Participants and Quanta properties allow the programming of the rules for the system management in a way that Participants and Quanta can interact with the system and among themselves (col. 6, lines 17-20 “a map function to perform mapping … a reduce function to perform data reducing”, col. 6, lines 29-30 “the reduced number of tuples may then be sent for processing to reduce node 240”); and 
providing automatic system management by controlling/managing part or all of the system operation through the predefined properties embedded in the quanta and/or in the participants (col. 6, lines 17-20 “a map function to perform mapping … a reduce function to perform data reducing”).

Claim 18: Chen discloses the method of claim 17 also comprising a communication network connecting all components of the system that may allow the exchange of messages, requests, commands, transactions and also more complex, data intensive communications and storage capabilities (see e.g. Fig. 7).

Claim 19: Chen discloses the method of claim 18 wherein the components of the system include at least the Quanta and Participants (e.g. col. 13, lines 40-52 “”chunks” 613, 623, 633, 643 … map AEs 611, 621, 631, 641”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,260,826 to Chen et al. (Chen) in view of US 2020/0226123 to Nixon et al. (Nixon).

Claim 5: Chen discloses the system of claim 1 wherein the first and second quanta controllers authenticate one another using digital signatures.



It would have been obvious at the time of filing to authenticate the first and second quanta controllers (e.g. Chen Fig. 1B, Map Node 230) using a digital signature (Biernat par. [0057] “digital signatures”). Those of ordinary skill in the art would have been motivated to do so to provide for a secure communication method between the quanta (Biernat par. [0083] “securely share information”). 

Claim 15: Chen discloses the system of claim 1 but does not disclose wherein the first and second quanta controllers are implemented having the quanta as Smart Contracts based on distributed ledger technologies.

Biernat teaches controllers implemented having quanta as Smart Contracts based on distributed ledger technologies (par. [0050] “implement smart contracts, which allow a set of contractual rules to be programmed and enforced by a network of peer-to-peer devices without requiring a third-party mediator or broker”).

It would have been obvious at the time of filing to implement the first and second quanta controllers (e.g. Chen Fig. 1B, Map Node 230) having quanta as smart contracts (Biernat par. [0050] “implement smart contracts, which allow a set of contractual rules to be programmed and enforced”). Those of ordinary skill in the art would 

Claim 16: Chen discloses the system of claim 1 wherein the first and second quanta controllers perform a quanta based process using Blockchain and/or distributed acyclic graph.

Biernat teaches controllers perform a quanta based process using Blockchain and/or distributed acyclic graph (par. [0050] “Blockchain technology is also used … allow a set of contractual rules to be programmed and enforced”).

It would have been obvious at the time of filing for the first and second quanta controllers (e.g. Chen Fig. 1B, Map Node 230) perform a quanta based process using Blockchain (par. [0050] “Blockchain technology”). Those of ordinary skill in the art would have been motivated to do so to provide for a secure communication method between the quanta (Biernat par. [0083] “securely share information”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“A Smart Airspace Sectorization Approach Based on Spectral Clustering and NSGA-II” by An et al.; “Solution of Sectorization Problems for an Air Traffic Control Area. I. Basic Principles and Questions of Airspace Sectorization and its Formalization as an Optimization Problem” and 
US 2020/0228316 to Cahill and US 2020/0226123 to Nixon et al. each disclose alternate uses of blockchain in a control system. 
US 2015/0222438 to Hsien discloses an alternate implementation of first and second quanta controllers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that claim 4 recites sufficient structure to perform the associated task(s) and thus the quanta controllers of claim 4 are not interpreted under 112(f).